FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10454

               Plaintiff - Appellee,             D.C. No. 4:15-cr-00095-CKJ

 v.
                                                 MEMORANDUM*
JUAN PABLO HERNANDEZ-ROMO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Juan Pablo Hernandez-Romo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez-Romo’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Hernandez-Romo the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Hernandez-Romo waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s amended motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     15-10454